Order entered October 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01166-CV

                      GREGORY SCOTT CUNNINGHAM, Appellant

                                               V.

                                 BOBBY ANGLIN, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-10-02454-B

                                           ORDER
       We GRANT the motion of Lanetta Williams, Official Court Reporter for County Court

at Law No. 2 of Dallas County, Texas, for an extension of time to file the reporter’s record. The

reporter’s record shall be filed on or before November 18, 2013.


                                                     /s/   ADA BROWN
                                                           JUSTICE